Exhibit 10.13

FINANCIAL INSTITUTIONS, INC.

2009 MANAGEMENT STOCK INCENTIVE PLAN

2012 PERFORMANCE PROGRAM

MASTER AGREEMENT

This 2012 Performance Program Master Agreement (this “Master Agreement”)
relating to a grant (the “Award”) of restricted stock of Financial Institutions,
Inc. (the “Company”), dated as of the Award Date set forth in the Award
Certificate, is made by and between the Company and each Participant pursuant to
the Financial Institutions, Inc. 2009 Management Stock Incentive Plan (the
“Plan”). The Award Certificate is included with and made part of this Master
Agreement. In this Master Agreement and each Award Certificate, unless the
context otherwise requires, words and expressions shall have the meanings given
to them in the Plan, except as herein defined.

Section 1. Definitions. For purposes of the Award and this Master Agreement, the
following terms shall have the following meanings:

(a) “Award Certificate” means the separate certificate given to each Participant
specifying the Award Date, Number of Shares, Performance Period, and Performance
Range for such Participant’s Award.

(b) “Board” means the Board of Directors of Financial Institutions, Inc.

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Committee” means the Management Development and Compensation Committee of
the Board. Any reference herein to the Committee shall be deemed to include any
person to whom any duty of the Committee has been delegated pursuant to
Section 6(a) of this Master Agreement.

(e) “Common Stock” means the shares of common stock of the Company, par value
$0.01 per share.

(f) “Disability” means (i) in the case of a Participant whose employment with
the Company or a Subsidiary is subject to the terms of an employment or
consulting agreement that includes a definition of “Disability,” the meaning set
forth in such employment or consulting agreement during the period that such
employment or consulting agreement remains in effect; and (ii) in all other
cases, the meaning as set forth under the Company’s long-term disability plan
applicable to the Participant as may be amended from time to time, and in the
event the Company does not maintain any such plan with respect to a Participant,
a physical or mental condition resulting from bodily injury, disease or mental
disorder which renders the Participant incapable of continuing his or her usual
and customary employment with the Company or a Subsidiary, as the case may be,
for a period of not less than 120 days or such other period as may be required
by applicable law.

(g) “Earned Shares” means Shares that have become earned based on the attainment
of the Performance Requirements.



--------------------------------------------------------------------------------

(h) “Individual Performance Requirement” means the individual performance
requirement, as set forth in Section 4 of Schedule A to this Master Agreement.

(i) “Participant” means the Company’s Chief Executive Officer, Executive Vice
Presidents or Senior Vice Presidents, to whom an Award has been granted under
the Plan.

(j) “Performance Goals” means the threshold, target and maximum performance
goals for each Performance Requirement, as set forth in Section 5 of Schedule A
to this Master Agreement.

(k) “Performance Period” means the one-year period specified in the Award
Certificate.

(l) “Performance Range” means, with regard to any Participant, the threshold,
target and maximum percentage of Shares that may become Earned Shares based on
attainment of the Performance Requirements, each as set forth in a Participant’s
Award Certificate.

(m) “Performance Requirements” means the performance requirements, as set forth
in Section 3(a) of this Master Agreement.

(n) “Qualified Performance-Based Award” means an Award that is intended to meet
the requirements for “qualified performance-based compensation” under
Section 162(m) of the Code.

(o) “Service Requirements” means the requirement of continued employment and
substantial services with the Company, as set forth in Section 3(b) of this
Master Agreement.

(p) “Subsidiary” means any subsidiary of the Company within the meaning of Rule
405 of the Securities Act of 1933, as amended.

(q) “Vested Shares” means Earned Shares that have become vested, nonforfeitable
and transferable based on satisfaction of the Service Requirements.

(r) “Weighting Percentage” means the weighting given to a Performance
Requirement as set forth in Section 5 of Schedule A to this Master Agreement.

Section 2. Grant of Restricted Stock. Subject to the provisions of this Master
Agreement and the provisions of the Plan and the Award Certificate, the
Committee grants to the Participant named in the Award Certificate, as of the
Award Date, an Award of the Number of Shares of the Company’s Common Stock set
forth in the Award Certificate. The grant of shares of Common Stock to the
Participant is an award of restricted stock (as defined in the Plan), and such
shares of restricted stock are referred to herein as the “Shares.”

Section 3. Vesting of the Shares. There are two vesting requirements that must
be satisfied before a Participant becomes vested in the Shares: (i) the
Performance Requirements set forth in Section 3(a) below; and (ii) the Service
Requirements set forth in Section 3(b) below. Both the Performance Requirements
and the Service Requirements must be satisfied before a Share will become a
Vested Share.

 

2



--------------------------------------------------------------------------------

(a) Performance Requirements and Earned Shares. Subject to Section 4 of this
Master Agreement, the Number of Shares, if any, that shall become Earned Shares
is determined in accordance with the methodology set forth in Schedule A.

(b) Service Requirements and Vested Shares. Subject to Section 4 of this Master
Agreement, the number of Earned Shares that shall become Vested Shares is based
on the Participant providing substantial services and remaining in the
continuous employment of the Company or a Subsidiary through a specified date,
or through specified dates (each, a “Service Date,” and collectively, the
“Service Dates”). The Percentage of Earned Shares that shall become Vested
Shares and the Service Dates applicable to such Vested Shares are set forth in
the Service Requirements section of the Participant’s Award Certificate.

(c) Forfeiture. Shares that do not become Vested Shares in accordance with the
Performance Requirements and the Service Requirements shall be forfeited to the
Company.

Section 4. Effects of Certain Events.

(a) General. Subject to Sections 4(b) through 4(d) of this Master Agreement, in
the event that a Participant’s employment with the Company is terminated before
the Shares become Vested Shares under the Service Requirements, all unvested
Shares subject to the Award are automatically forfeited.

(b) Death or Disability. In the event of a Participant’s death or termination of
employment due to Disability before the Shares become Vested Shares under the
Service Requirements, such Participant shall immediately vest in all of the
Shares that have become Earned Shares under the Performance Requirements but
have not yet become Vested Shares under the Service Requirements. Any Shares
that have not yet become Earned Shares shall be forfeited.

(c) Change in Control. In the event of a change in control of the Company (as
defined in the Plan), all of a Participant’s Shares shall immediately become
Vested Shares, unless directed otherwise by a resolution of the Committee
adopted prior to and specifically relating to the occurrence of such change in
control.

Section 5. Dividends. No dividends shall accrue or be paid to the Participant
with respect to any Shares subject to the Award that have not become Vested
Shares or that are subject to any restrictions or conditions on the record date
for dividends, unless the Committee provides otherwise.

Section 6. Miscellaneous

(a) Administration. The Award shall be administered by the Committee. The
Committee shall have authority to interpret the Award, the Award Certificate and
this Master Agreement, to prescribe rules and regulations relating to the Award,
the Award Certificate and this Master Agreement, to take any other actions it
deems necessary or advisable for the administration of the Award, the Award
Certificate and this Master Agreement and shall retain all general authority
granted to it under Section 2 of the Plan. In accordance with applicable law,
the Committee may delegate any of the responsibilities under this Master
Agreement to the Chief Executive Officer of the Company or the Finance or Human
Resources departments of the Company, or may receive recommendations from such
individuals and departments regarding such responsibilities.

 

3



--------------------------------------------------------------------------------

(b) Amendment. The Committee may, at any time, amend, modify or terminate this
Master Agreement. Termination of this Master Agreement after the end of the
Performance Period but before Shares become Earned or Vested Shares will not
reduce Participants’ rights to receive Vested Shares for the Performance Period.
Termination or amendment of this Master Agreement during the Performance Period
may be retroactive to the beginning of the Performance Period, at the discretion
of the Committee. If a change in control occurs, no amendment or termination may
adversely affect existing Awards without the consent of the Participant.

(c) Adjustments. As provided by the Plan, in the event of any change in the
Common Stock of the Company by reason of any stock dividend, stock split,
recapitalization, reorganization, merger, consolidation, split-up, combination,
or exchange of Shares, or of any similar change affecting the Common Stock, the
Shares shall be adjusted automatically consistent with such change to prevent
substantial dilution or enlargement of the rights granted to, or available for,
the Participant hereunder. Furthermore, the Committee shall adjust the
Performance Requirements to the extent (if any) it determines that the
adjustment is necessary or advisable to preserve the intended incentives and
benefits to reflect any material change in corporate capitalization, any
material corporate transaction (such as a reorganization, combination,
separation, merger, acquisition, or any combination of the foregoing), or any
complete or partial liquidation of the Company, or any other similar special
circumstances, including the issuance of a significant number of shares of
Common Stock. Any such adjustment to a Qualified Performance-Based Award shall
be made in a manner that complies with Section 162(m) of the Code.

(d) No Transferability. The Shares may not be sold, transferred, pledged,
assigned, encumbered, or otherwise alienated or hypothecated until they become
fully vested and transferable in accordance with Section 3 of this Master
Agreement and then only to the extent permitted under this Master Agreement, the
Award Certificate, the Plan and by applicable securities laws. Prior to full
vesting and transferability, all rights with respect to the Shares granted to a
Participant under the Plan shall be available, during such Participant’s
lifetime, only to such Participant.

(e) No Right to Continued Employment. The terms and conditions of the Award, the
Award Certificate, this Master Agreement and the Plan shall not be deemed to
constitute a contract of employment between the Company and a Participant. Such
employment is hereby acknowledged to be an “at will” employment relationship
that can be terminated at any time for any reason, or no reason, with or without
cause, and with or without notice, except as otherwise provided in a written
employment agreement. Nothing in the Award, the Award Certificate, this Master
Agreement or the Plan shall be deemed to give a Participant the right to be
retained in the service of the Company as an employee or to interfere with the
right of the Company to discipline or discharge a Participant at any time.

 

4



--------------------------------------------------------------------------------

(f) Rights as a Shareholder. Except for the transfer and other restrictions set
forth elsewhere in this Master Agreement (including the limitations on dividends
set forth in Section 5 of this Master Agreement), the Award Certificate and the
Plan, the Participant, as record holder of the Shares, shall possess all the
rights of a holder of the Company’s Common Stock (including voting); provided,
however, that prior to becoming vested and transferable the certificates
representing such Shares shall be held by the Company for the benefit of the
Participant. As the Shares become Vested Shares, the Company shall, as
applicable, either remove the notations on any Shares issued in book entry form
which have vested or deliver to the Participant a certificate or certificates
evidencing the number of Vested Shares (or, in either case, such lesser number
of Shares as may result after giving effect to Section 6(g) of this Master
Agreement).

(g) Withholding Taxes. The Company shall be entitled to require payment of any
amounts required by federal, state or local tax law to be withheld with respect
to the transfer or vesting of the Shares, or any other taxable event related
thereto. The Company may permit the Participant to make such payment in one or
more of the forms specified below:

(i) by cash or check made payable to the Company;

(ii) by the deduction of such amount from other compensation payable to the
Participant, including without limitation, salary, bonus and other compensation;

(iii) by tendering shares of Common Stock already owned by the Participant or
Vested Shares which have a then current fair market value not greater than the
amount necessary to satisfy the Company’s withholding obligation based on the
minimum statutory withholding rates for federal, state and local income tax and
payroll tax purposes; or

(iv) in any combination of the foregoing.

In the event the Participant fails to provide timely payment of all sums
required by the Company pursuant to this Section, the Company shall have the
right and option, but not obligation, to treat such failure as an election by
the Participant to provide all or any portion of such required payment by means
of tendering Vested Shares in accordance with Section 6(g)(iii) of this Master
Agreement.

(h) Legend. Each share certificate representing the Shares shall bear a legend
indicating that such Shares are “Restricted Stock” and are subject to the
provisions of this Master Agreement and the Plan.

(i) Stock Power. Concurrently with the grant of the Award, the Participant shall
deliver to the Company a stock power, endorsed in blank, relating to the Shares.
Such stock power shall be in the form attached to the Award Certificate as
Exhibit A. The stock power with respect to any certificate representing Shares
that do not vest shall be completed in the name of the Company by an officer of
the Company, and the Shares shall be returned to either authorized but unissued
shares or treasury shares, depending on their original source.

(j) Coordination with Plan and the Award Certificate. The Participant hereby
acknowledges receipt of a copy of the Plan and the Award Certificate and agrees
to be bound by all of the terms and provisions thereof including any that may
conflict with those contained in this Master Agreement.

 

5



--------------------------------------------------------------------------------

(k) Notices. All notices to the Company shall be in writing and sent to the
Company’s Director of Human Resources at the Company’s offices. Notices to the
Participant shall be addressed to the Participant at the Participant’s home or
work address, including via interoffice mail, as it appears on the Company’s
records. Any such notices may be made in electronic format or through means of
online or other electronic transmission.

(l) Compensation Recovery Policy. Notwithstanding any other provision of this
Master Agreement to the contrary, any Shares granted and/or issued hereunder,
and/or any amount received with respect to any sale of any such Shares, shall be
subject to potential cancellation, recoupment, rescission, payback or other
action in accordance with the terms of the Company’s compensation recovery
policy, if any, or any similar policy that the Company may adopt from time to
time (the “Policy”). The Participant agrees and consents to the Company’s
application, implementation and enforcement of (i) the Policy that may apply to
the Participant and (ii) any provision of applicable law relating to
cancellation, rescission, payback or recoupment of compensation, and expressly
agrees that the Company may take such actions as are necessary to effectuate the
Policy or applicable law without further consent or action being required by the
Participant. To the extent that the terms of this Master Agreement and the
Policy or any similar policy conflict, then the terms of such policy shall
prevail.

(m) Section 280G of the Code. In the event that the accelerated vesting of the
Shares, together with all other payments and the value of any benefit received
or to be received by the Participant, would result in all or a portion of such
payment being subject to the excise tax under Section 4999 of the Code (the
“Excise Tax”), then the Participant’s payment shall be either (a) the full
payment or (b) such lesser amount that would result in no portion of the payment
being subject to the Excise Tax, whichever of the foregoing amounts, taking into
account the applicable federal, state, and local employment taxes, income taxes
and the Excise Tax, results in the receipt by the Participant, on an after-tax
basis, of the greatest amount of the payment notwithstanding that all or some
portion of the payment may be taxable under Section 4999 of the Code. Any such
reduction shall be made by the Company in compliance with all applicable legal
authority, including Section 409A. All determinations required to be made under
this Section shall be made by the nationally recognized accounting firm which is
the Company’s outside auditor immediately prior to the event triggering the
payments that are subject to the Excise Tax, which firm must be reasonably
acceptable to the Participant (the “Accounting Firm”). The Company shall cause
the Accounting Firm to provide detailed supporting calculations of its
determinations to the Company and the Participant. Notice must be given to the
Accounting Firm within 15 business days after an event entitling the Participant
to a payment under Section 4(c) of this Master Agreement. All fees and expenses
of the Accounting Firm shall be borne solely by the Company.

(n) Governing Law. This Master Agreement, to the extent not otherwise governed
by the Code or the laws of the United States, shall be governed by the laws of
the State of New York, without reference to principles of conflict of laws, and
construed accordingly.

* * * * *

 

6



--------------------------------------------------------------------------------

FINANCIAL INSTITUTIONS, INC.

2009 MANAGEMENT STOCK INCENTIVE PLAN

2012 PERFORMANCE PROGRAM MASTER AGREEMENT

SCHEDULE A

Section 1. Definitions. For purposes of the Award and this Master Agreement, the
following terms shall have the following meanings:

(a) “Earnings Per Share” means diluted earnings per share, as such amount as is
reported on the Company’s audited financial statements.

(b) “Efficiency Ratio” means the ratio of expense to revenue as reported in the
Company’s annual report to shareholders on Form 10-K.

(c) “Gateway Requirement” means Five Star Bank’s Composite “CAMELS” rating in
place on December 31, 2012.

(d) “Net Charge-off Ratio” means the ratio of the Company’s net charge-offs to
average loans outstanding as reported in the Company’s annual report to
shareholders on Form 10-K.

Section 2. Earned Shares. Subject to the Committee’s authority to adjust the
number of Earned Shares as described in Section 9 of this Schedule A, the Earned
Shares at the end of the Performance Period is determined based on the
achievement of:

(a) the Gateway Requirement;

(b) the Individual Performance Requirement;

(c) the Performance Requirements, consisting of: (i) Earnings Per Share;
(ii) Net Charge-off Ratio; (iii) Efficiency Ratio; and

(d) for Qualified Performance-Based Awards, the Threshold Performance
Requirement set forth in Section 8 of this Schedule A.

Section 3. Gateway Requirement. If the Gateway Requirement is not a composite
rating of “2” or better, all Shares issued under this Master Agreement shall be
forfeited and shall not become Earned Shares.

Section 4. Individual Performance Requirement. If the Participant does not
receive a minimum performance rating of “satisfactory” for the Performance
Period, as determined by the Company in its sole discretion, all Shares issued
under this Master Agreement shall be forfeited and shall not become Earned
Shares.

 

7



--------------------------------------------------------------------------------

Section 5. Performance Requirements. The Performance Requirements and the
applicable Performance Goals at threshold, target and maximum for each
Performance Requirement, as well as the Weighting Percentage for each
Performance Requirement are as follows:

 

September 30, September 30, September 30, September 30,        Performance Goals
 

Performance Requirement

     Threshold     Target     Maximum     Weighting
Percentage  

Earnings Per Share

     $ [     ]    $ [     ]    $ [     ]      [     ]% 

Net Charge-off Ratio

       [     ]%      [     ]%      [     ]%      [     ]% 

Efficiency Ratio

       [     ]%      [     ]%      [     ]%      [     ]% 

Section 6. Performance Results.

(a) For each Performance Requirement, the Number of Shares that vest and become
Earned Shares based on the achievement of that Performance Requirement’s
Performance Goals at threshold, target and maximum is equal to the product of
(i) the Number of Shares subject to the Award; (ii) the Performance Range set
forth in the Participant’s Award Certificate at threshold, target or maximum,
respectively; and (iii) the Performance Requirement’s Weighting Percentage,
rounded down to a whole number.

(b) In the event that the Company’s actual performance for the Performance
Period does not meet the threshold for a Performance Requirement, no Shares
shall be Earned Shares for such Performance Requirement.

(c) If the Company’s actual performance for the Performance Period is between
threshold and target for the Performance Requirement, the number of Earned
Shares for that Performance Requirement is equal to the product of: (i) the
Number of Shares subject to the Award; (ii) the actual performance achievement,
determined using straight line interpolation between the threshold and the
target from the Participant’s Performance Range set forth in the Participant’s
Award Certificate; and (iii) the Performance Requirement’s Weighting Percentage,
rounded down to a whole number.

(d) If the Company’s actual performance for the Performance Period is between
target and maximum for the Performance Requirement, the number of Earned Shares
for that Performance Requirement is equal to the product of: (i) the Number of
Shares subject to the Award; (ii) the actual performance achievement, determined
using straight line interpolation between the target and maximum from the
Participant’s Performance Range set forth in the Participant’s Award
Certificate; and (iii) the Performance Requirement’s Weighting Percentage,
rounded down to a whole number.

(e) If the Company’s actual performance for the Performance Period is at or
above maximum for a Performance Requirement, the number of Earned Shares is
equal to the product of: (i) the Number of Shares subject to the Award; (ii) the
Performance Range set forth in the Participant’s Award Certificate at maximum;
and (iii) the Performance Requirement’s Weighting Percentage, rounded down to a
whole number.

 

8



--------------------------------------------------------------------------------

(f) The total number of Number of Shares that become Earned Shares shall be the
sum of the number of Earned Shares for each Performance Requirement.

Section 7. Actual Performance. The Committee reviews and approves the actual
Earnings Per Share, Net Charge-off Ratio and Efficiency Ratio for the
Performance Period.

Section 8. Qualified Performance-Based Awards.

(a) Establishment. Only Qualified Performance-Based Awards shall be subject to
the additional Threshold Performance Requirement. In the case of a Qualified
Performance-Based Award, the Threshold Performance Requirement shall be
established within 90 days after commencement of the Performance Period in a
manner that complies with Section 162(m) of the Code. The Threshold Performance
Requirement is met if the Company achieves positive [return on equity] for the
Performance Period.

(b) Performance Results and Maximum Shares. In the case of a Qualified
Performance-Based Award, if the Threshold Performance Requirement is achieved,
the number of Earned Shares shall be: (i) the Number of Shares subject to the
Award (which, for the avoidance of doubt, is the maximum number of Shares
subject to the Award); or (ii) any lesser amount determined by the Committee
based on the level of actual performance with respect to the Performance
Requirements. It is anticipated that the Committee will exercise discretion such
that the number of Earned Shares would represent the amount that would be
payable pursuant to the applicable Performance Requirements, rather than the
maximum number of Shares subject to the Award, unless the actual attainment of
the Performance Requirements also results in the maximum number of Earned
Shares. For the avoidance of doubt, with respect to Qualified Performance-Based
Awards, the number of Vested Shares shall not exceed the maximum number of
Shares determined under Section 8(b)(i) of this Schedule A.

(c) Measurement and Certification. In the case of a Qualified Performance-Based
Award, the Committee will measure and certify: (i) the achievement of the
Threshold Performance Requirement and the number of Shares that have become
Earned Shares based on the Threshold Performance Requirement; and (ii) the
achievement of the Service Requirements and the number of Shares that have
become Earned Shares based on the Service Requirements, in each case, in a
manner that complies with Section 162(m) of the Code, including the requirement
that the performance goal be objectively measured and certified in writing.

(d) Intent and Administration. It is intended that Qualified Performance-Based
Awards meet the requirements “qualified performance-based compensation” and
shall be fully deductible by the Company without regard to the limitations of
Section 162(m) of the Code. Qualified Performance-Based Awards shall be
administered consistent with such intention. The maximum annual share limit of
Section 4 of the Plan shall apply with respect to Qualified Performance-Based
Awards. As of the Award Date, Section 4 of the Plan provides that the maximum
number of shares of Common Stock that may be granted under the Plan to any one
Participant in any one calendar year is 300,000.

 

9



--------------------------------------------------------------------------------

Section 9. Final Number of Earned Shares. Subject to the limitations on
Qualified Performance-Based Awards imposed by Section 8(b) of this Schedule A,
the number of Earned Shares may be adjusted upward or downward by the Committee,
in its sole and absolute discretion, to a whole number, not to exceed the Number
of Shares set forth in that Participant’s Award Certificate.

EXAMPLE (for illustration purposes only)

Suppose a Participant received an Award and his or her Award Certificate
provided for a Number of Shares of 1,000 and a Performance Range as follows:

 

September 30, September 30,

Threshold

     Target      Maximum

40%

     80%      100%

The Performance Requirements, Weighting Percentages and Performance Goals were
as set forth above in this Schedule A. Suppose the performance results for the
Performance Period are as follows:

 

September 30, September 30,

Performance Requirement

     Performance Result     Level Achieved

Earnings Per Share

     $ 1.44      Target

Net Charge-off Ratio

       58.0 %    Maximum

Efficiency Ratio

       0.70 %    Threshold

The Earned Shares for each Performance Requirement would be determined as
follows:

 

  •  

The number of Earned Shares for the Earnings Per Shares Performance Requirement
would be 480 Shares (1,000 Shares x 80% (Target) x 60% (Weighting Percentage)).

 

  •  

The number of Earned Shares for the Net Charge-off Ratio Performance Requirement
would be 200 Shares (1,000 Shares x 100% (Maximum) x 20% (Weighting
Percentage)).

 

  •  

The number of Earned Shares for the Efficiency Ratio Performance Requirement
would be 80 Shares (1,000 Shares x 40% (Threshold) x 20% (Weighting
Percentage)).

 

  •  

The total number of Earned Shares for the Award would be 760 Shares (480 Earned
Shares for the Earnings Per Shares Performance Requirement plus 200 Earned
Shares for the Net Charge-off Ratio Performance Requirement plus 80 Earned
Shares for the Efficiency Ratio Performance Requirement).

 

10